Case: 19-20813      Document: 00515365929        Page: 1     Date Filed: 03/31/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                   No. 19-20813                          March 31, 2020
                                 Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk



KATHY COON,

                                                Plaintiff−Appellant,

versus

CORELOGIC, INCORPORATED; FNC, INCORPORATED,

                                                Defendants−Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:18-CV-2260




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      Kathy Coon appeals the summary judgment on her various statutory



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-20813     Document: 00515365929     Page: 2    Date Filed: 03/31/2020


                                  No. 19-20813

and common-law claims regarding her termination as a long-time employee of
FNC, Incorporated, which she sued along with its owner, CoreLogic, Incor-
porated. On October 28, 2019, the district court issued a lengthy and impres-
sively thorough Order explaining why Coon had not established a prima facie
case and why, even if she had, she is entitled to no relief.

      We have reviewed the briefs, the pertinent law, and the briefs. The dis-
missal resulting from the summary judgment is AFFIRMED, essentially for
the reasons convincingly explained by the district court.




                                        2